DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to application filed 09/16/2019.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (Pub.No.: 2015/0334233 A1) and further in view of Bobowski (US PAT # 9,392,114 B1). 


Regarding claims 1, 12 and 20-21, O’Connor teaches a method (see abstract), system (system 100 of Fig. 1) and computer readable medium (see [0017]) for managing a workload of a call center (see 0004], said method, system and computer readable medium comprising: 

receiving a plurality of customer inquiries from customers over communication channels of the call center (see [0050]);

assigning an initial interactivity score to a respective inquiry based on a type of communication channel over which the respective inquiry is received (see [0050]); 

assigning skill levels to a plurality of agents (see [0064 and 0069]);

 determining agent interactivity scores of the plurality of agents (see [0064 and 0076]);

 assigning the customer inquiries to the agents based on initial interactivity scores of the inquiries, the agent interactivity scores, and the skill levels (see [0064 and 0069]); and 

measuring real-time engagement levels between the agents and the customers during communication sessions there between (see [0050 and 0070]). 

O’Connor features already addressed in the rejection of the independent claims. O’Connor does not specifically teach “determining that a productivity level of a first agent of the plurality of agents is 

Although the Examiner believe that such a limitation would have been obvious within the teachings of O’Connor, however the Examiner decided to introduce Bobowski which traches in a systems and method for call center agent performance improvement, identifying when agent performance is falling below a threshold (see col. 2 line 67 through col. 3 line 5). 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of determining if the performance of agent is dropped below certain threshold, as taught by Bobowski, into the teachings of O’Connor in order to keep the services provided within a call center at an acceptable level which leads to more satisfied customers.  

For the claimed “memory” and “processor” as recited in claim 12, see O’Connor [0033]. 

Regarding claims 2 and 14, the combination of O’Connor in view of Bobowski teaches reassigning a customer inquiry assigned to the first agent to a second agent of the plurality of agents responsive to said determining that the productivity level of the first agent is below the productivity threshold (see O’Connor [0054-0055]).

Regarding claims 3 and 15, the combination of O’Connor in view of Bobowski wherein said determining that a productivity level of a first agent is below a productivity threshold comprises comparing a first real-time engagement level to a second real-time engagement level (see col. 7, lines 1-

Regarding claim 4, the combination of O’Connor in view of Bobowski adjusting a skill level of the first agent responsive to said determining that the productivity level of the first agent is below the productivity threshold (see col. 8, lines 56-67 of Bobowski).

Regarding claims 5 and 16, the combination of O’Connor in view of Bobowski generating a visual notification indicating a potential problem with a first customer inquiry assigned to the first agent responsive to said determining that the productivity level of the first agent is below the productivity threshold (see col. 7, lines 32-57 of Bobowski).

Regarding claims 6 and 17, the combination of O’Connor in view of Bobowski wherein said determining that the productivity level of the first agent is below the productivity threshold comprises measuring a rate of communication of a customer inquiry involving the first agent and a first customer (see O’Connor [0059, 0068 and 0070]).

Regarding claims 7 and 18, the combination of O’Connor in view of Bobowski wherein said determining that a productivity level of a first agent is below the productivity threshold comprises measuring an idle time of a first customer inquiry assigned to the first agent (reads on wait time interval see  O’Connor [0074-0075]).



Regarding claim 9, the combination of O’Connor in view of Bobowski wherein said determining that a productivity level of a first agent is below a productivity threshold comprises determining that a communication session associated with a first customer inquiry assigned to the first agent has ended (see O’Connor [0074-0075]).

Regarding claim 10, the combination of O’Connor in view of Bobowski wherein said determining that a productivity level of a first agent is below a productivity threshold comprises determining that a customer associated with a first customer inquiry has sent customer inquiries over multiple communication channels (see O’Connor [0077-0079]).

Regarding claim 11, the combination of O’Connor in view of Bobowski wherein said determining that a productivity level of a first agent is below a threshold comprises determining that a customer associated with a first customer inquiry assigned to the first agent has sent a different inquiry within a predetermined time period (see col. 7, lines 32-57 of Bobowski), and further comprising assigning resources to the first agent responsive to determining that the customer associated with the first customer inquiry assigned to the first agent has sent the different inquiry within the predetermined time period (see Bobowski col. 6, lines 33-49).




Regarding claim 22, the combination of O’Connor in view of Bobowski wherein the performing an assistance function comprises assigning additional resources to the first agent (see col. 8, lines 33-55 of Bobowski).

Regarding claim 23, the combination of O’Connor in view of Bobowski wherein the performing an assistance function comprises reassigning the first customer inquiry to a second agent (see Bobowski col. 6, lines 33-49).

Regarding claim 24, the combination of O’Connor in view of Bobowski wherein the real-time automatic measuring of the engagement level comprises measuring a rate of communication of the communication (see O’Connor [0059, 0068 and 0070]).

Regarding claim 25, the combination of O’Connor in view of Bobowski wherein the real-time automatic measuring of the engagement level comprises measuring a duration of the first customer inquiry and comparing the duration to an expected duration associated with the first customer inquiry (reads on performance metric for each calls such as average handling time (AHT)…etc.  as discussed in col. 7, lines 1-31 of Bobowski).

Conclusion


Danson et al. (Pub. No.: 2015/0100528 A1) teaches measuring the level of engagement between the agent and the prospect (see [0008, 0042 and 0056-0057]). 

Heller et al. (US PAT # 7,110,525) which teaches a method of selecting an agent to handle a call, comprising the steps of, in response to availability of a call having a set of identified characteristics, selecting one of a plurality of agents who has a worst sufficient characteristic score for the individual call type to handle the call, including identifying a set of characteristics of the call, retrieving an agent profile, comprising a set of metrics corresponding to the set of identified characteristics, and selecting one of the available call handlers who has an agent profile which indicates that the agent is likely capable of handling the call, but requires training with respect to calls having the set of identified characteristics.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652